Affirmed and Memorandum Opinion filed April 14, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00272-CV

                          ROBIN BROWN, Appellant

                                       V.
                    MICHAEL STACKHOUSE, Appellee

                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 1984-08635

                    MEMORANDUM OPINION

      Robin Brown, appearing pro se, appeals from a judgment ordering her
former husband, Michael Stackhouse, to pay child support arrears. The Texas
Office of the Attorney General (OAG) also appeared in the case as the state’s
designated agency under Title IV-D of the Social Security Act. This is the second
appeal in this case. In the first appeal, we affirmed the trial court’s award of a
specific amount of child support arrears, among other things, but remanded
expressly for determinations of the prejudgment interest on that arrearage and the
amount of medical child support arrears. On remand, the trial court held an
evidentiary hearing and entered judgment on the determinations requested. In two
issues and numerous subissues, Brown asserts that the trial court made several
errors and the OAG acted outside of its statutory mandate. Concluding that Brown
has not established any error in the trial court proceedings, we affirm.

                                    Background

      Brown and Stackhouse were divorced in 1985. Through the divorce decree
and subsequent modification, Stackhouse was ordered to pay child support and an
additional amount for medical insurance as child support. The last of the couples’
four children reached majority age in 1999, and the last child became emancipated
no later than June 2000. In 2006, Brown sought Title IV–D services from the
OAG, and in January 2007, the OAG issued an administrative writ of withholding
to Stackhouse’s employer and began withholding money from his pay. Stackhouse
thereafter filed a petition to terminate the administrative writ and to recover child
support payments made in excess of the court-ordered amounts, and Brown
counter-petitioned to confirm a child support arrearage. The trial court ultimately
ordered the administrative writ vacated.

      In 2009, the OAG filed a motion to confirm child support arrears, alleging
Stackhouse had accrued $2,319.98 in child support arrears and $27,630.26 in
medical support arrears. Brown also moved to confirm the amount of child support
owed, and the trial court held a hearing on her motion. After the hearing, the trial
court signed a judgment awarding Brown $1,756.87 in child support arrears and $0
in medical support arrears and providing for post-judgment interest. On appeal
from that judgment, we determined the trial court erred in holding Stackhouse did
not owe any medical support arrears and in failing to award prejudgment interest
on the child support arrears. In re A.L.S., 338 S.W.3d 59, 66-69 (Tex. App.—

                                           2
Houston [14th Dist.] 2011, pet. denied). We therefore reversed the portion of the
judgment awarding $0 for medical child support arrears and remanded expressly
for determinations of (1) the amount of medical support arrears owed; (2) any
interest, attorney’s fees, and costs to which Brown may be entitled as a result of the
medical support arrears; and (3) the amount of pre-judgment interest applicable to
the award of child support arrears of $1,756.87. Id. at 72. We affirmed the
remainder of the judgment. Id.

      On remand, after the OAG issued another administrative writ of withholding
to collect the arrearage and Stackhouse filed a motion to abate withholding, the
OAG filed an application for judicial writ of withholding. Brown also filed a
motion for change of venue; in response to which, Stackhouse filed a motion to
strike, arguing the motion to change venue was untimely filed. The trial court then
held a hearing on the matters remanded in the prior appeal. During the hearing and
in post-hearing submissions authorized by the trial court, both Brown and the OAG
introduced exhibits purporting to calculate the amount of interest due on the child
support arrears. The OAG also presented evidence concerning the amount of
medical support arrears and the interest thereon. Brown’s exhibits and argument
were geared toward proving a total amount of child support arrears well beyond the
$1,756.87 established in the first hearing and appeal. Brown also requested she be
awarded attorney’s fees as well as litigation and travel expenses.

      In its judgment, the trial court held that Stackhouse owed $733.21 in
prejudgment interest on the child support arrears and $38,104.87 in medical
support arrears, including prejudgment interest and credited interest. The court
ordered Stackhouse to pay those amounts. The court also noted that the amount of
medical support arrears awarded was more than Brown had requested and that
Brown’s exhibits were based on child support arrears far in excess of the $1,756.87

                                          3
established in the first hearing and appeal. The trial court denied Brown’s request
for an award of attorney’s fees and costs due to a lack of credible evidence.

                        Complaints Regarding Trial Court

      As mentioned above, in her first issue, Brown asserts that the trial court
made numerous errors during the proceedings, including failing to confirm
additional child support arrearage, awarding prejudgment interest based on the
alleged greater amount of arrearage, allowing an interest credit on the medical
child support, granting a stay of the administrative writ, and refusing to transfer
venue and award her attorney’s fees and costs. We will address each contention in
turn. In doing so, we note that pro se litigants and appellants such as Brown are
held to the same standards as licensed attorneys and must comply with applicable
laws and procedures. See, e.g., Rogers v. City of Houston, 627 S.W.3d 777, 786
(Tex. App.—Houston [14th Dist.] 2021, no pet.).

      Child support arrears. In her first subissue, Brown insists that the trial
court erred by not awarding her the entire amount of child support arrears she
claimed in three exhibits she attached to post-hearing briefing. The claimed
amount far exceeds the arrears determined in the prior proceedings and affirmed on
appeal. Brown argues that the trial court incorrectly felt constrained by our prior
opinion and remand instructions. She contends the trial court’s actions ran contra
to Texas Family Code sections 157.261 and 157.263, which respectively provide
that unpaid child support obligations constitute a final judgment for the amount
due and, in rendering a money judgment, a court may not reduce or modify the
amount of child support arrearage. Tex. Fam. Code §§ 157.261, 157.263. She also
contends the trial court’s actions violated the so-called federal Bradley
Amendment, which provides that in regards to Title IV-D cases, states must have
laws in effect that, among other things, prohibit retroactive modification of child

                                          4
support obligations. 42 U.S.C. § 666(a)(9).

      As indicated, however, the issue of the amount of child support arrears was
fully tried in the prior proceedings and affirmed in the prior appeal. In our remand,
we instructed the trial court to consider only (1) the amount of medical support
arrears owed; (2) any interest, attorney’s fees, and costs to which Brown may be
entitled as a result of the medical support arrears; and (3) the amount of pre-
judgment interest applicable to the award of child support arrears of $1,756.87.
A.L.S., 338 S.W.3d at 72. When an appellate court remands a case to a trial court,
the trial court “has no authority to take any action that is inconsistent with or
beyond the scope of that which is necessary to give full effect to the appellate
court’s judgment and mandate.” Phillips v. Bramlett, 407 S.W.3d 229, 234 (Tex.
2013); see also Hudson v. Wakefield, 711 S.W.2d 628, 630 (Tex.1986) (“When
this court remands a case and limits a subsequent trial to a particular issue, the trial
court is restricted to a determination of that particular issue.”); Nath v. Tex.
Children’s Hosp., No. 14-19-00967-CV, 2021 WL 451041, at *6 (Tex. App.—
Houston [14th Dist.] Feb. 9, 2021, pet. filed) (mem. op.) (following Phillips and
Hudson). Trial courts must do the best they can to follow the directives in the
mandate. See Madeksho v. Abraham, Watkins, Nichols & Friend, 112 S.W.3d 679,
691 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (en banc). And, “in a
subsequent appeal, instructions given to a trial court in the former appeal will be
adhered to and enforced.” Hudson, 711 S.W.2d at 630. Moreover, the appellate
judgment is final “not only in reference to the matters actually litigated, but as to
all other matters that the parties might have litigated and had decided in the cause.”
Nath, 2021 WL 451041, at *6 (quoting Scott Pelley P.C. v. Wynne, 578 S.W.3d
694, 699 (Tex. App.—Dallas 2019, no pet.)).

      The trial court lacked any authority to reconsider the amount of the child

                                           5
support arrears as that amount had already been established and affirmed in the
prior proceedings. The trial court therefore did not err in refusing to award
additional child support to Brown. Accordingly, we overrule Brown’s first
subissue.

       Prejudgment interest. In her second subissue, Brown asserts that the trial
court erred by failing to award all the prejudgment interest due on the child support
arrears. In this subissue, Brown again insists that the amount of child support
arrears was much greater than that awarded by the trial court in the prior
proceedings and affirmed by this court on appeal. Consequently, the amount of
prejudgment interest that she calculates based on that greater alleged arrearage is
also far beyond that to which she was entitled in light of the prior proceedings and
appeal. Because pursuant to our remand for express purposes, the trial court lacked
authority to reconsider the amount of the child support arrears or calculate and
award prejudgment interest based on arrears greater than $1,756.87, the trial court
did not err in refusing to do so. See Phillips, 407 S.W.3d at 234; Hudson, 711
S.W.2d at 630; Nath, 2021 WL 451041, at *6. Accordingly, we overrule Brown’s
second subissue.1

       Interest credit. Next, Brown asserts that the trial court erred in allowing an
“offset of interest credit” against the amount of medical support Stackhouse owed

       1
          Although not urged as a distinct issue or subissue, Brown also raises several complaints
regarding certain of the OAG’s exhibits used to calculate the amount of child support Stackhouse
owed. It is clear from the record and acknowledged by the OAG that recordkeeping in this case
was far from ideal. Brown asserts that OAG exhibits 1 and 3 did not match the arrearage
amounts in the official records, were rife with errors, and lacked required specificity. However,
the sufficiency of the evidence to support the trial court’s finding on the amount of arrearage was
addressed in our prior opinion and may not be readdressed in this appeal. See Hudson, 711
S.W.2d at 630; A.L.S., 338 S.W.3d at 65-66. Beyond alleging that her own interest calculations,
which were based on far greater amounts of child support arrearage, were superior, Brown does
not raise any distinct issues regarding the OAG’s exhibit calculating interest on the child support
arrears (exhibit 2) in this appeal.

                                                6
in contravention of Family Code sections 157.008 (permitting an offset to obligor
when child support obligee voluntarily relinquishes possession and control of
child), 157.009 (permitting credit to obligor when child received lump sum
payment due to obligor’s disability), and 157.263(b-1) (providing for cumulative
money judgment for unpaid child support). The judgment, however, does not
indicate that Stackhouse was given any such “offset”; instead, it notes that the
amount of medical child support arrearage factored in “interest to be credited” to
Stackhouse. This notation apparently references the OAG’s explanation that in
calculating the interest due on the medical support arrearage, it credited
Stackhouse for payments he had made from 2015 onward that had yet to be posted
to the medical support payment records. The OAG proposed crediting Stackhouse
for those payments in calculating the amount of interest.

      Brown neither explains how this credit was in error nor cites to where she
brought the issue to the trial court’s attention. See Tex. R. App. Proc. §§ 33.1(a)
(providing that generally, appellate complaints must be preserved in the trial court
by a timely and sufficiently specific request, objection, or motion); 38.1(i)
(providing appellant’s brief must contain clear and concise argument for
contentions made); Harrison v. Reiner, 607 S.W.3d 450, 465 (Tex. App.—Houston
[14th Dist.] 2020, pet. denied) (overruling appellate complaints regarding
judgment because appellant failed to raise them in motion for new trial or motion
to alter, modify, or correct the judgment). We further note that the trial court
explained in the judgment that Brown received more on the medical child support
arrears than she requested. Brown has failed to establish any error, much less
harmful error, in regards to the credit in question.

      Attorney’s fees and expenses. In her fourth subissue, Brown contends that
the trial court erred in failing to award her attorney’s fees or litigation or travel

                                           7
expenses. In the judgment, the trial court explained that Brown had failed to offer
any testimony or other evidence to prove up any attorney’s fees or costs. Although
Brown attempted to introduce a list of alleged expenses and numerous bills and
receipts as a single large exhibit during the hearing, Stackhouse’s counsel objected
on several grounds, including lack of authentication, relevance in that many of the
documents preceded the medical arrears being an issue in the case, and a failure to
segregate recoverable from nonrecoverable fees, and the trial court excluded the
evidence. Brown then attached the same apparent exhibit to her post-hearing
briefing, but she did not attach any affidavits authenticating the documents,
explaining them, or asserting that they were proof of reasonable and necessary fees
or expenses related to the recovery of the medical support arrears. Moreover, these
post-hearing attachments went beyond what the trial court authorized the parties to
provide in post-hearing briefing.

      In the earlier proceedings, Brown requested attorney’s fees related to the
child support arrears. In our prior opinion, we noted that Family Code section
157.167 requires a trial court to order the respondent to pay the movant’s
reasonable attorney’s fees if the court finds that the respondent failed to make child
support payments. A.L.S., 338 S.W.3d at 69 (citing Tex. Fam. Code § 157.167(a)).
We further explained, however, that the party seeking fees has the burden of proof
and such party waives the right to attorney’s fees by failing to provide evidence in
support of an award of fees. Id. at 69-70 (citing cases). Because Brown failed to
present evidence in support of her attorney’s fees, we affirmed the trial court’s
refusal to award fees. Id. at 70.

      In the present appeal, Brown cites section 157.167 but does not offer any
argument regarding the admissibility of the exhibit she offered or its sufficiency to
support an award of fees and expenses. See Tex. R. App. Proc. 38.1(i). Because

                                          8
Brown failed to present admissible evidence of her fees and expenses, we again
affirm the trial court’s refusal to award fees and expenses under section 157.167.

      Granting of stay. Brown additionally contends the trial court erred in
“granting a stay on the OAG administrative/judicial writ without holding hearing
within 30 days, holding hearing but making no decision, and then, setting hearings
without holding hearing for more than 4 years.” Brown, however, neither cites the
record in support of this contention nor makes a cogent argument regarding how
the trial court’s alleged failures constitute reversible error in this case. See Tex. R.
App. Proc. §§ 38.1(i) (providing appellant’s brief must contain clear and concise
argument for contentions made as well as citations to the record and relevant
authority); Rogers, 627 S.W.3d at 787-88 (declining to make pro se appellant’s
argument for him). Accordingly, we overrule this subissue.

      Venue transfer. Lastly under her first issue, Brown briefly asserts that the
trial court erred in refusing to transfer venue in this case pursuant to Family Code
section 155.201. Other than a conclusory assertion of error, Brown provides no
analysis on the question of venue. See Tex. R. App. Proc. §§ 38.1(i). Although
Brown does not specify the provision of section 155.201 under which she sought a
transfer, we note that subsection (b) provides that if a motion to enforce is filed in
the court with continuing, exclusive jurisdiction, on the timely motion of a party,
the court shall transfer the proceeding to another county if the child in question has
resided in the other county for six months or longer. Tex. Fam. Code § 155.201(b).

      In her motion, Brown asserted only that she herself had been living in
another county for the requisite period; Brown has made no assertion regarding the
residence of any of the children, all of which have long been emancipated. Brown
was not entitled to a transfer pursuant to section 155.201, and she has not raised
any other basis for seeking a transfer. We therefore overrule this subissue. Having

                                           9
overruled each of Brown’s subissues under issue one, we overrule her first issue.

                             Complaints Regarding OAG

      In her second issue, Brown raises numerous complaints against the OAG,
including that it requested a stay on its own writ, failed to correct its records, failed
to advocate for enforcement of the child support orders during hearings, never
entered the payment records into evidence, withheld distribution of garnisheed
wages, failed to expedite the confirmation of arrears, announced as “intervenor” at
the hearing when it was movant, urged an offset that was contra to the Family
Code, was uncooperative in setting the hearing on remand, argued for equity to the
detriment of child support, opposed the transfer of venue, and left her without Title
IV-D child support enforcement services. On these grounds, Brown contends
generally that the OAG acted outside of its statutory mandate as a Title IV-D
agency. See generally 42 U.S.C. §§ 651-669b; Tex. Fam. Code § 231.101(a).

      Brown also raised similar complaints regarding the OAG’s performance in
the first appeal. A.L.S., 338 S.W.3d at 70. As in that first appeal, Brown does not
indicate where she brought any of these complaints to the attention of the trial
court and thus has preserved nothing for our review. Id. (citing Tex. R. App. P.
33.1(a)). Brown has also not offered any argument or authority explaining a court’s
ability to provide relief in regards to these complaints. See Tex. R. App. P. 38.1(i).
Accordingly, we overrule her second issue.

      We affirm the trial court’s judgment.




                                         /s/    Frances Bourliot
                                                Justice

Panel consists of Justices Wise, Bourliot, and Zimmerer.
                                           10